IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 410A12

                               FILED 12 APRIL 2013

STATE OF NORTH CAROLINA

             v.
KEITH DONNELL MILES



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 730 S.E.2d 816 (2012), finding no error in

defendant’s trial resulting in a judgment imposing a sentence of life imprisonment

without parole entered on 16 March 2011 by Judge Ronald E. Spivey in Superior

Court, Wilkes County, upon a jury verdict finding defendant guilty of first-degree

murder. Heard in the Supreme Court on 12 March 2013.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney
      General, for the State.

      Rudolf Widenhouse & Fialko, by M. Gordon Widenhouse Jr., for defendant-
      appellant.


      PER CURIAM.


      AFFIRMED.